 428DECISIONSOF NATIONAL LABOR RELATIONS BOARDHickman Garment CompanyandAmalgamatedCloth-the Trial Examiner in his attached Supplemental De-ingWorkers of America,AFL-CIO. Case 9-CA-cision, plus interest, less deductions required by state4236and Federal laws.April 18, 1972SUPPLEMENTAL DECISION AND ORDERBy MEMBERS JENKINS,KENNEDY,AND PENELLOand did not want evidence presentedon thatissue.However, the recordclearly shows that,although the Trial Examiner did state that he wanted thematter briefed, he at no time prevented Respondentfrom introducing evi-dence concerning the bonus.Inasmuch as no evidence was offeredas to whythe discrm inateeswould not havebeen eligiblefor the bonus, we agree withthe Trial ExaminerthatRespondent has not met its burden on this issue andthat the bonuswas properlyallowableOn July 12, 1968, the National Labor RelationsBoard issued a Decision and Order in the above-enti-tled case,' finding that the Respondent, HickmanGarment Company, had discriminatedagainst certainof its employees in violation of Section 8(a)(3) and (1)of the National Labor Relations Act, as amended,and ordered that they be reinstated and made wholefor any loss of earnings, with interest added thereto,by reason of the discrimination. On October 22, 1969,the Court of Appeals for the Sixth Circuit entered itsorder enforcing the Decision of the Board.A backpay specification and notice of hearing wasissued by the Regional Director for Region 9 onMarch 3, 1971, and the Respondent filed an answerto the backpayspecificationon March 13, 1971. Pur-suant thereto a hearing was held before Trial Examin-er Robert Cohn on October 5, 6, and 7, 1971, for thepurpose of determining the amount of backpay duethe employees. On January 7, 1972, Trial ExaminerCohn issued the attached Supplemental Decision inwhich he found that the employees were entitled tothe amount of backpay therein set forth. Thereafter,the Respondent filed exceptions to the SupplementalDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Supplemental Decision in light of the ex-ceptions and brief and has decided to affirm the TrialExaminer's rulings, findings,2 and conclusions and toadopt his Recommended Order.SUPPLEMENTAL ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tionsBoard hereby orders that the Respondent, Hick-manGarmentCompany, itsofficers,agents,successors,and assigns,shall pay to the employeesinvolved in this proceeding the amounts set forth by' 172 NLRB No. 118.2 In its exceptions,Respondent alleges,inter aka,that the TrialExaminerruled at the hearing that he wanted the matter of the Christmas bonus briefedTRIAL EXAMINER'S SUPPLEMENTAL DECISIONSTATEMENTOF THE CASEROBERT COHN,Trial Examiner:On July 12, 1968,the Na-tional Labor Relations Board(herein the Board)issued itsDecision and Order finding,inter alia,that Hickman Gar-ment Company(herein the Company or Respondent) dis-criminated against certain of its employees in violation ofSection 8(aX3) and(1) of the National Labor Relations Act,as amended(herein the Act),and ordered that they be rein-stated and made whole for any loss of earnings suffered byreason of the discrimination.'On October2, 1969, theCourt of Appeals for the Sixth Circuit entered its orderenforcing in full the Order of the Board.The parties havingbeen unable to agree on the amount of backpay due thediscrlminatees,the case is before me on a Backpay Specifi-cation and Notice of Hearing issued by the Regional Direc-tor for Region 9 on March 3,1971, and the answer of theRespondent dated March13, 1971.At thehearing,which was held before me in Hickman,Kentucky,on October 5, 6, and 7,all parties were presentand represented by counsel.Counsel for the General Coun-sel amended the specification in a minor respect as regardsthe backpay due Jo Ann Burcham.At the close of thehearing,oral argument was waived, but posthearing briefshave been filed by counsel for all parties,which have beencarefully considered. Upon the entire record in the case,including my observation of the demeanor of the witnes-ses,2 I make the following:FINDINGS ANDCONCLUSIONSISTATEMENTOF THE ISSUESIn its answer, Respondent generally attacks the grossbackpay figures in the computation on the several groundsthat such computations do not take into account: (1) Priorattendance records of the discriminatees which assertedlyexhibited "a pattern ofabsenteeism;" (2) periodic layoffs;(3) no allowance for expenses incurred by the discriminatees"in attending his or her daily job;" and (4) improper inclu-sion of a Christmas bonus where a particular discriminatee'sbackpay period included the Christmas of 1967 or 1968.However, neither of the foregoing contentions were sup-ported by any counter or alternative figures as appears tobe required by the Board's Rules and Regulations.3 Nor' 172 NLRB No. 118.2 See Bishopand Malco, Inc., d/bla Walker's,159 NLRB 1159, 1161.3 Rules and Regulations,Series 8, as amended, Sec. 102.54 (b) provides asfollows-"(b) Contents of the answer to specification.-The answerto thespecifica-tionshall bein writing, the original being signedand sworn to bythe respon-dent orby a dulyauthorized agent with appropriate powerof attorneyaffixed, and shall contain the post office address of the respondent. Therespondent shall specificallyadmit,deny,or explain each and everyallega-tion of the specification,unless the respondent is without knowledge, in196 NLRB No. 59 HICKMAN GARMENT COMPANY429were any such counter-computations proffered into evi-dence at the hearing.Under such circumstances,itwouldseem that the Boards computations of gross backpay shouldbe considered as accurate and valid without more .4However,in any event,it appears that the formula utilizedby the Board was reasonably designed to closely approxi-mate the earnings which the discriminatee would haveachieved had it not been for the discrimination. Thus, wherethe discriminatee was a machine operator working on apiece-rate basis,her gross backpay was figured by comput-ing her average weekly earnings for the 6-month periodprior to her discriminatory discharge.The averages wereincreased during the backpay period to comply with raisesin Federal minimum wage scales.Where the discriminateeworked less than 6 months'service prior to the time ofdischarge,the averages were based on earnings for the en-tire prior period of employment.For those discriminateeswho worked on a straight hourly basis,the computation wasbased on the average hours of straight time and overtimework during the 6-month period pnor to the discharge,overtime hours being converted to straight time equivalentsat the time rate of 1 to 1-1/2. In the case of one discrimina-tee who apparently did not work a full 6-month period priorto his discharge,the computation was based on an 18-weekperiod prior to the discharge.It is well established that the Board"is vested with a widediscretion in devising procedures and methods which willeffectuate the purposes of the Act"5The foregoing methodof computation has been approved by the Board in theL. B. Hosiery Co., Inc.,99 NLRB 630, 638.As respects the Christmas bonus issue,the specificationalleges that"each discriminatee whose backpay period ex-tends through December 1967 and/or December 1968, wasentitled to an annual Christmas bonus computed,in accord-ance with Respondent's past practice,on the basis of forty(40) hours straight time.'Respondent's answer avers thatthe "Christmas bonus or vacation pay figured was not prop-erly allowed without taking into consideration the priorattendance records and absenteeism which would effect[sic]the vacationay. " It is true that,as stated inRespondent's brief,`here is no proof whatsoever renderedby the Board that the rules and regulations under which theChristmas bonus was given in 1967 and 1968 would havemade any of the discriminatees eligible." However,Respon-dent has its burden misplaced.As I view the applicableprecedents,the burden was on the Respondent-not theGeneral Counsel-to proffer evidence as to why the discri-minatees would not have been eligible for the bonus 6 Ac-cordingly, I find that the Christmas bonus or vacation paywas properly allowable.As respects Respondent's contention that there shouldwhich the respondent shall so state,such statement operating as a dental.Denials shallfairlymeet the substance of the allegationsof thespecificationdenied.Whena respondent intendsto deny only a partof an allegation, therespondent shall specify so much of it as is trueand shall deny only theremainder.As toall matterswithintheknowledge of the respondent, includingbut not limited to thevarious factorsentering into the computationof grossbackpay, ageneral denial shall notsuffice. As tosuchmatters, if the respondentdisputeseither theaccuracy of the figuresinthe specificationor the premises onwhichthey are baserhe shallspecificallystate the basisfor hisdisagreement,settingforthindetail hispositionas tothe applicable premises and furnishingthe appropriate supporting figures."[Emphasis supplied.]SeeN L.R.B. v.Brown and Root,Inc.,311 F.2d 447, 456 (C.A. 8)5N.L.R.B. v. Brown and Root, Inc., supra,p. 452;see alsoAmbrose Distrib-uting Company,178 NLRB No. 114, enfd. 439 F.2d 720 (C.A. 9), cert. denied404 U.S. 870.6N.L R.B.v. Brown and Root, Inc., supra,p. 454,and cases cited;Rules andRegulations of the NationalLaborRelations Board,Series 8, as amended,supra.have been an allowance or set off made in gross pay for theexpenses that a discriminatee would incur in attending hisor her daily job," the Board answered that argument ad-versely to Respondent inEast Texas Steel Casting Com any,Inc.,116 NLRB 1336, 1342. There, the Board said that"personal or domestic economics of these individuals result-ing from the discrimination do not redound to theemployer's credit."We come now to Respondent's final contention that thediscriminatees generally "failed to take suitable, availableemployment to offset and minimize loss of pay." As to thiscontention, the general legal principles are well established.Thus the Board has repeatedly stated that once the GeneralCounsel has established the damage resulting from the dis-criminatory discharge, i.e., the gross backpay over the back-pay period, "the burden of proof is upon the Respondent asto diminution of damages, whether from the willful loss ofearnings by the failure to either look for or keep a substan-tially equivalent job or from the unavailability of a job atRespondent's plant for some reason unconnected with thediscrimination."7 In the instant case, counsel for the Gener-al Counsel proffered each discriminatee (except one) who itis claimed is owed backpay from the Respondent. Thesepersons, most of whom are women who were machine oper-ators in the Respondent's garment shop, testified generallyas to their efforts in securing employment during the back-pay period. Before considering each case on its individualmerits, I have considered generally on the issue of availabili-ty of desirable, alternative employment, the essentially ruralcharacter of that part of Western Kentucky in whichRespondent's plant is located, and the resulting relative lackof employment opportunities for female factory workers. Itis true, as the record shows, that within an approximate15-mile radius of Hickman, Kentucky, there are a few gar-ment manufacturing establishments which hire female em-ployees. However, as some of the discriminatees testified,transportation even to these locations was difficult if notunpossible to secure; accordingly, their only available alter-native sources of employment were in nonfactory jobs in thesmall community of Hickman. With the foregoincircum-stances in mind, I come now to a consideration of the evi-dence as respects the efforts of the individual discriminateesto seek and secure employment during their backpay peri-od.Glenda EdginThis discriminatee's backpay period began February 2,1967, and ended March 20, I967pwhen she accepted rein-statement. She was one of those discriminatees who, asabove noted, did not have the use of an automobile so thather efforts to obtain employment were limited to the fewstores and restaurants in the town of Hickman. She wasunable to secure employment during the approximate 6weeks of the backpay period. The Respondent urges that theBoard should make "short shrift" of the contention of thediscriminatee that there was no work available in the areain view of the sewing factory located in South Fulton, Ken-tucky, which is approximately 20 miles from Hickman. Insup ort of its position, Respondent relies onMissouri Trans-itCompany,8However, there was no contention in that caseby the discriminatee that he failed to seek employment be-cause of lack of transportation; rather, the Board dimin-ished the amount of backpay during a 10-month period7Mastro Plastics Corp.,136 NLRB 1342, 1346, enfd. 354 F.2d 170 (C.A.2), cert.denied 384U.S. 972,Cornwell Company, Inc.,171NLRB No. 43,J.H. Rutter-Rex Manufacturing Company, Inc.,194 NLRB No. 6.s 125 NLRB 1316. 430DECISIONSOF NATIONALLABOR RELATIONS BOARDbecause the discrimtnatee limited his search of work to onlytwo sources-United States Employment Service and hisunion office. The Board further found that, in the areawhere the discriminatee resided, there were at least 18 busi-ness establishments extant where he could have made appli-cation for work. Thus, theMissouricase is factuallydistinguishable from the instant case, and I therefore findthat, under all the circumstances here, Edgin made a reason-able and good-faith effort to secure employment-albeitnot successful9- and I shall award backpay in accordancewith the specification.Jimmy McClureThis discriminatee's backpay period begins February 2,1967, and ends June 3, 1968, when he refused reinstatement.The General Counsel concedes that for the first quarter of1967, and for all quarters after the fourth quarter of 1967,McClure's netinterim earningsexceeded his gross backpayso that there would be no net backpay during those periodsof time.McClure, who had been employed as a bundle boy atRespondent's garment shop, secured employment within amonth following his discharge at the Reelfoot PackingCompany, Union City, Tennessee. However he quit that jobon or about June 3, 1967, because of the onerous and unsa-vory character of his duties.i° InJuly he secured employ-ment at the Char-Gale Manufacturing Company in UnionCity, where he worked for approximately a month and quitfor the purpose of securing higher paid employment on aboat. However, after he quit his job but before he securedhis new position, he learned that he would have to go toDavenport, Iowa, to work, so he therefore changed hismind. From that time (around the middle of August) toOctober, when he secured regular employment with Mass-man Construction Company in Rives, Tennessee, McClureworked sporadically and part-time at a local service station.There were no records of how much he earned at this employ-ment,but McClure estimated that he averaged between $5-20per week. I find and conclude that an average earning perweek for this employment would be $12.50, and I have there-fore deducted $75 ($12.50 times 6 weeks) from the netbackpay in the specification for the third quarter of 1967and $12.50 (1 week) from the net backpay the fourth quarterof 1967. I find thatat all timesthis discriminatee made aconscientious and good-faith attempt to secure desirable,alternative employment and therefore reject the contentionof Respondent that it was "inexcusable" for the discrimina-tee to depart from the Reelfoot job in view of the characterof the work there as compared with his job at Respondent'sgarment shop.) t I find that in all other instances this discri-minatee had sufficient reason to leave his employment in aquest for a more suitable and remunerative job.9 See, e.g,N L R.B.v.CashmanAuto Company,223 F 2d 832, 836 (C.A1),where the court stated that the"principle of mitigation of damages doesnot require success;itonly requires an honest good faith effort10McClure described his job in the following, colorful languageA Well I started out as what they call a floor boy.I cleaned the insidesof the hogs,the cows when they fall down,you know,Ipicked it up offthe floor and put it in a buggy,take it and dump it, wading in the bloodpits, sweeping out the blood pits,stuff like that.Q What else did you do"A Then I went to washing heads where I had to go out and wash theblood off the cow heads and I had to cut the head off the cow and hangitup and wash all the hair off of it and blood off of it and hang it upfor the inspector.11CompareSouthern Silk Mills, Inc,116 NLRB 769, 773Jo AnnBurchamBurcham's backpay period began February 2,1967, andended May 15,1968, when she refused reinstatement. TheGeneral Counsel does not claim compensation on her be-half for the second quarter of 1967 and the second quarterof 1968 because her interim earnings exceeded her grossbackpay for those periods.The evidence discloses that following the discriminationby Respondent on February 2, 1967,Burcham commenceda search for employment by going to the state employmentoffice in Union City, Tennessee. They sent her to, amongother places,Salant&Salant,Inc.,UnionCity,Tennessee,where she obtained employment commencing February 28,1967. There is no evidence that she was offered and declineda job prior to that date;accordingly,I reject the argumentof Respondent that this discriminatee should be penalizedbecause of evidence that: (1) Other discriminatees may havesecured employment in the area or at this company prior toFebruary 28,or (2) record evidence indicated that Salant &Salant hired 30 employees in February.12Burcham worked at Salant & Salant until December 6,1967, when she quit because of illness.She conceded thatshe did not make a very determined search for employmentduring the remainder of December because of the holiday,and testified that she commenced looking for work aroundthe middle of January 1968. She started work at Char-GaleManufacturing Company in Union City,Tennessee, onFebruary 14, 1968,and continued working there during theremainder of the backpay period.Because of her unavaila-bility for employment and/or failure to diligently seek em-ployment during the period from December 6, 1967, untilon or about January 15, 1968,Iwill recommend that thegross backpay due Burcham be diminishedby 5-1/2weeks-3-1/2 weeks in the fourth quarter of 1967; 2 weeksin the first quarter of 1968.At the hearing and in its brief,Respondent argued thatthe gross backpay of any claimant should also be dimin-ished if it can be shown that the claimant was absent fromhis or her interim employment on any individual day ordays in the backpay period.As respects Burcham,Respon-dent argued in its brief that the record shows that shewasout July 25,1967 and August 9, 1967 because of absences."Idisagree with this contention because in this case grossbackpay was computed by way of average earnings duringthe claimant's prior employment with Respondent. It maybe reasonably assumed, absent evidence to the contrary notpresent in this record,that the claimant was absent fromtime to time during the base period.This would necessarilyresult in a lower average earning per week during the baseperiod.Accordingly, in the absence of evidence tending toshow that these intermittent absences during the backpayyperiod greatly exceeded absences during the base period,find no adequate basis for penalizing the claimant.-The twocases cited by Respondent(International Trailer Company,supra,andMid-South Manufacturing Company,120 NLRB230) do not aid the Respondent.The latter case is not at allon point;in the former case,the Trial Examiner did adjustgross backpay on absence from work due to illness on aparticular day. However,itwas specifically conditioned ona finding that the amount ofgross backpay was "basedupon the earnings of employeeswhose hours were averagedduring the early period) all of whom worked at least 4012 SeeInternationalTrailer Company, Inc,150 NLRB1205, 1218,where theBoard uphelda TrialExaminer's finding that."The factthat the otherclaimants found workby nomeans proves that[the discnminatee's] failureto get a job was due to lack of diligence " HICKMAN GARMENT COMPANY431hours each week in the appropriate quarter ...." There isno such evidence in this case.Shirley CallisonThis discriminatee's payback period began February 2,1967, and ended August 15, 1967,when she accepted rein-statement.She had no interim earnings during the backpayperiod,and the specification concedes that she was unableto work from March 7,1967, through August 14,1967, dueto pregnancy(the child was born June 7). However,Calhsontestified that,according to her doctor's instruction, shewould have been able to work until April 7.She creditablytestified that up until such time she sought employment inHickman and in Union City,and that she registered at thestate unemployment office in Mayfield,Kentucky.Respondent contends that to allow an extra month ofgross backpay in accordance with Callison'stestimonywould be tantamount to an attempt to amend this specifica-tion without notice to the employer,citingWeinacker Broth-ers,Inc.,166 NLRB 14.The General Counsel made noclaim here to amend the specification and did not indicatein his brief that Callison's backpay should be adjusted up-ward in view of her testimony.Under all circumstances,I find the net backpay of Callison to be as set forth in thespecification.Juanita StoweThis discriminatee'sbackpayperiod beganFebruary 2,1967, and ended March15, 1967,when she accepted rein-statement.Stowe creditably testified that duringthe periodshe sought employment at several factories in the area in-cluding Brown Shoe Company,Kincaid, in Union City,Tennessee,and Salant&Salant,Inc. On cross-examinationshe testified that Kincaid would not take a written applica-tion,and that the application made at Salant & Salant couldhave been made prior to her employment at Respondent.However, contrary toRespondent,I find and conclude thatStowe made a reasonably diligent search for employmentconsidering the short period of her unemployment andtherefore find that Respondent did not sustain its burden ofestablishing facts that would mitigateits liability.Edward BingEdward Bing's backpay period began February 2, 1967,and ended June 3, 1968, when he refused reinstatement. TheGeneral Counsel concedes thatBing's netinterim earningsexceeded gross backpay for all quarters after the third quar-ter of 1967.Binggtestifiedthat following his termination by Respon-dent, he was ready and available for work and sought em-ployment at many factories and construction companies inthe area aswell as registeringat the unemployment officeat Union City,Tennessee.The record reflects that his firstemployment was with Scudder Construction Company inUnion City.For some reasonundisclosed by the record, thisemployment was not shown on the specification, but Bingestimatedthat he worked 3 or 4 weeks for that companyduring the second quarter of 1967, at an hourly rate of $1.50per hour. Accordingly, I will deduct $240 (160 hours (4weeks times40 hours) times $1.50 per hour).Bing commencedwork for Hughey & Revell Construc-tion Company, Union City,; Tennessee, in September and13There is no substantial evidence of a rule existing in Respondent's plantrelating the length of time pregnant employees may work.continued that employment until December when he ob-tained another job. Bing's earnings at Hughey and Revell asstated in the specification during the second and third quar-ters of 1967 are in substantial variance from Bing's testimo-ny both as to the starting time of his employment and as tothe amount earned. However, the Board has only recentlyruled 14 that: "The use of such reports from the Social Secu-rityAdministration has been well recognized by the Boardand the courts. [Citations omitted.] Accordingly, we findthat the social security records are controlling as to theinterim earnings of [claimant] where his testimony is atvariance with those records. We include as interimearningshowever, those amounts testified to by [claimant] which arenot included in the social security records." Although Bingtestified that he may have made more money during hisemployment with Hughey and Revell than the social securi-ty records indicate, his testimony in this respect was quitevague and indefinite. Considering that the burden of proofon this issue is on the Respondent, I find and conclude thatthe Respondent did not sustain its burden and find thebackpay due Mr. Bing is as stated in the specification, di-minished by $240.15Claudia BingClaudia Bing's backpay period began February 2, 1967,and ended July 8, 1968, when she refused reinstatement.Following her termination by Respondent, she looked forand secured employment on February 13, 1967, at Henry I.Siegal, Tiptonville, Tennessee (herein sometimes referred toas H.I.S.), and received net interim earnings from that com-pany in all backpay periods.16 The record reflects that Bingwas absent from work at H.I.S. on individual days duringthe backpay period for various personal reasons, such asillness,death in the family, car trouble, etc., and Respon-dent argues that her net backpay should be reduced to thatextent. A similar contention was urged and rejected hereina-bove as respects Jo Ann Burcham. However, I will allow areduction of $56.50 for the week which Mrs. Bing spent inthe Obion County Hospital (May 15-21, 1968).Peggy Ann BingThe backpay period of this discriminatee began February1,1967, and ended June 3, 1968, when she refused rein-statement.Bingsecured employment on February 2, 1967, at Salant& Salant, Union City, Tennessee, where she worked untillaid off on September 11, 1967. She then secured employ-ment at Henry I. Siegal Company in Tiptonville, Tennessee,where she worked until laid off on November 13, 1967. Shewas unemployed from that time until May 6, 1968, when shesecured employment at Lear Siegler Company, Union City,Tennessee, and worked at that location until the end of thebackpay period.Respondent contends that the net back ay should bereduced during the time Bing worked for Salant & Salantdue to her absences from work and that no backpay shouldbe awarded during the first quarter of 1968 due to herfailure to secure employment in that period.14Associated Transport Company of Texas, Inc.,194 NLRB No. 12.15 Forthe same reason, I find contrary to the Respondentrespecting itsclaimthatBingearned money during the backpay periodas a tenant farmer.Moreover, it would seemthat any suchbenefitswouldmoreproperly betermedcollateral ratherthan earnings for servicesrendered. Cf.MossPlaningMill Company,110 NLRB 933, 943.16 It is conceded that Bing's interim earningsfrom July 1 through July 8,1968, exceeded her grossbackpay, accordmgly, no backpayis due for thethird quarter of 1968. 432DECISIONSOF NATIONALLABOR RELATIONS BOARDIagreewith Respondent's first contention since here,unlike the cases of Jo Ann Burcham or Claudia Bing, theabsences were of a sustained nature over ariod of time(because of personal illness or "no excuse"), rather thanbeing intermittent. n Accordingly, I will, in accordance withRespondent's contention, diminish the net backpay of Peg-gy Ann Bing an amount of $172.26 for the second quarterof 1967,18 and $57.42 for the third quarter of 1967. However,I disagree with Respondent's contention as to the first quar-ter of 1968. The record reflects that this discriminatee wentto work immediately following her termination at Respon-dent and continued working until almost the end of thatyear, earning a substantial amount of income. She crediblytestified that she was available for-and sought-work dur-ing the time that she was not employed and finally secureda job with a nonsewing factory in May. I do not considerthe fact that some other employers in the area hired otherpersons during this period to be determinative on the issueof this discrimmatee s efforts to secure employment. 19 Rath-er, as previously noted, the duty of a discriminatorily dis-charged employee to mitigate his losses by seekingemployment elsewhere does not require that his search meetwith "success; it only requires an honest, good faith effort."(N.LR.B. v. Cashman Auto Company, 223F.2d 832, 836(C.A. 1)).What constitutes a good-faith effort varies neces-sarily on the facts and circumstances of each particular case.My colleague, Trial Examiner Morton D. Friedman, artic-ulated the test as follows:... it can be said that in broad terms a good-faith effortrequires conduct consistent with an inclination to workand to be self-supporting and that such inclination isbest evidenced not by a purely mechanical examina-tion of the number or kind of applications for workwhich have been made, but rather by the sincerity andreasonableness of the efforts made by an individual inhis circumstances to relieve his unemployment. Cir-cumstances include the economic climate in which theindividual operates, his skill and qualifications, his age,and his personal limitations. 20Under all the circumstances here, I find that Peggy AnnBing was available for work and made a reasonably diligentsearch for employment during all of the times she was un-employed. Accordingly, I find and conclude that Respon-dent did not sustain its burden of showing willful loss ofearnings 21Patricia LoweryThe backpay periodof PatriciaLowery begins February2, 1967,and ends June3, 1968.Lowery testified that following her termination by Re-spondent she was availablefor work and sought work atseveral factories in the area whereshe had worked prior toher employment with Respondent,as well as at other placessuch as restaurants, but withoutsuccess.Her lackof successmay have beendue, inpart, to the fact that she waspregnantat the time and had herbaby inSeptember1967PShe se-cured employment during the firstquarter of1968 at asupermarket in Hickman,Kentucky,where she was em-ployedthe remainderof the backpay period.In accordance with the statement of counselfor the Gen-17 See Resp. Exh. 20liComputed at 120 hours or 3 weeks times$57.42 per week.19 See,e.g.,InternationalTrailer Company, Inc.,150 NLRB 1205, 1218.m Mastro Plastics Corporation,136 NLRB 1342, 1359.21As the record shows that her earnings for the second quarter of 1968were$589.60 instead of $260,as listed in the specification,her backpayshould be further reduced by an amountof $329.60 (See G.C. br at p 6).eral Counsel in his brief, I have reduced the backpay duePatricia Lowery in an amount of $1,285.70, representing aperiod of 26 weeks (13 weeks prior to and 13 weeks afterdelivery) at a weekly rate of $49.45 22 Otherwise, I find andconclude that she made a reasonably diligent effort to se-cure desirable, alternative employment and that the amountof backpay due her as set forth in the specification is validand correct.Geneva DutyGeneva Duty's backpay period began February 2, 1967,and ended May 27, 1968, when she refused reinstatement.The discriminatee testified that following termination byRespondent, she looked for work at various plants andstores in the area without success until she was finally hiredR Brown Shoe Company, Clinton, Kentucky, in July 1967.e worked there until September 1967 when she was forcedto quit because she did not have a babysitter. However,according to her testimony, she secured a babysitter withina few days and notified the company to call her when theyneeded her. She did not, however, return to work for thatcompany until December 1967. She remained employeduntil January 9, 1968, when she quit again and did notreturn to work for the remainder of the backpay period.Although Duty testified that during the time she was notworking, from September to December 1967 and the first 6months of 1968, she was available for work and looked forwork at the same places that she had done so before shesecured employment at Brown Shoe Company, she offeredno apparent reason for quitting her employment in January1968. Thus, she did not complain that the work at the shoecompany was so onerous, demanding, or unfamiliar that shewas unable to perform it; indeed, she testified that oneoperation was quite similar to the job she performed forRespondent; i.e., operating a single-needle machine. Underall circumstances, I agree with Respondent that such con-duct constituted willful loss of earnings, and I shall diminishher backpay by the amount of $1,057.93 (net backpay forthe first and second quarters of 1968).23Doris AquinoAquino's backpay period began February 2, 1967, andended May 15, 1968, when she refused reinstatement. Aqui-no was reinstated by Respondent on February 6, 1967, anddiscriminatorily discharged again on February 22, 1967. Itis admitted that Aquino was unable to work from February8, 1967, through February 21, 1967, due to illness; no back-pay is claimed for that period.Aquino credibly testified that following termination byRespondent she sought work at many types of estab-lishments, including factories, department stores, restau-rants, and retail food markets. However, she was notsuccessful in securing employment until the fourth quarterof 1967, when she secured work at the Roper Pecan Compa-ny in Hickman, Kentucky. Her only other interim employ-ment indicated on the sppecification was at the Hickmanschool cafeteria during the second quarter of 1968.Respondent argued vigorously in its brief that the entireclaim should be stricken because she failed to mention inher prehearing affidavit or other advice to the Board thatshe had worked as a part-time waitress at the Moon GlowRestaurant during a part of the backpay period. However,the claimant had no record of any such earnings and Re-22 This complieswith the Board's rule insuchcases.See Empire WorstedMills, Inc,53 NLRB683, 688.23 SeeKnickerbocker Plastic Company, Inc,132 NLRB 1209, 1212-16. HICKMAN GARMENT COMPANYspondent did not pursue its right to the records from therestaurant. In view of this lady's testimony of her availabili-ty and search for work during the backpay period, I find,under all circumstances, that the Respondent failed to sus-tain its burden of willful loss of earnings as to this discrimi-natee.Alice MerrymanMerryman's backpay period began February 2, 1967, andended May 15, 1968, when she refused reinstatement. Thespecification reflects that she had no interim earnings dur-ing the first three quarters of 1967; however, she obtainedwork at Roper Pecan Company in the fourth quarter of 1967and at the Brown Shoe Company in the first quarter of 1968,where she was employed during the remainder of the back-pay period. She testified that during the first 9 months of1967 she was available for work and sought employment atvarious factories, stores, and restaurants in the area, withoutsuccess. She also registered at the state unemployment of-fice but was not referred to,4ny place of employment.Respondent again urges that had she sought employmentat sewing factories such as H.I.S. or Salant & Salant shewould have probably been employed. It claims that shesought work only afer her unemployment compensationbenefits expired. However, in the light of this claimant'scredited testimony that she diligently sought employment atvarious locations, including registration at the state unem-ployment office, and the lack of evidence that she refuseddesirable, alternative employment, I find that Respondentdid not sustain its burden of proving that this claimantsustained a willful loss of interim earnings and I will there-fore allow the claim as set forth in the specification.Laura K. AdamsThis claimant's backppayy period began February 2, 1967,and ended August 21, 1967. Shortl after her termination byRespondent, Adams secured a job at the H.I.S. factory inSouth Fulton, Tennessee. However, she worked there only1day and quit because she was unable to get transportationfrom her home in Hickman to the plant. She thereafterattempted to secure transportation to Fulton, contactedmany sources in Hickman, Kentucky, for employment, andalso registered at the state unemployment office in May-field,Kentucky, all without success.Respondent contends that "even though she didn't haveany transportation there was a duty encumbent upon her tofind some transportation to this job in order to mitigate thebackpay damages."14 Respondentsuggeststhat, since Ad-ams and her husband owned a car and he worked at theCarborundum plant in Hickman, it was incumbent on herto force her husband to obtain a ride to his employmentwhile she used the car to work in South Fulton. I disagree.The law only requires a discriminatee to make a reason-able and diligent effort to seek work during the backpayperiod.25 Itdoes not require a claimant to take a job whichmight have a disruptive effect on family relationships or togo too far away from her normal environs in order to mit-igate the backpaydamages 26I find and conclude that Ad-ams made such good-faith effort to secure employment dur-ing the remainder of the backpay period.24 Resp.br., p. 42.25MastroPlastics Corporation,136 NLRB 1342, 1358-5926 SeeFlorence PrintingCompany,168 NLRB775, enfd. 333 F.2d 289 (C A.4);CornwellCompany, Inc,171 NLRB No. 43, TXD In. 32.433Maycel PhippsMaycel Phipps' backpay period began on April 6, 1967,and ended May 14,196ff, when she accepted reinstatement.Following her termination by Respondent,Phipps soughtand secured employment at Brown Shoe Company, Clin-ton,Kentucky,inMay 1967. She was put to operating alarge press which cut inner soles for shoes.The job was thusquite dissimilar from the machine operation which she per-formed for Respondent,and she was unable to make pro-duction. Apparently sensing that she would not be able toretain that job, and her supervisor not offering any otherkind of wort,Phipps commenced looking for other employ-ment while still employed at Brown.However,she was un-successful and eventually left Brown in June 1967. Shethereafter was available for work and sought employmentnot only in and around the area where she lived but also ona trip to California,without success.She registered at thestate unemployment office in Union City,Tennessee, andfiled applications at other sewing machine factories in thearea.Under all circumstances, I find,contrary toRespondent's contention,that Phipps did not voluntarilyrelinquish her job without adequate reason,since it was notat all similar to the machine operated job she had withRespondent. InSouthern SilkMills,Inc.,116 NLRB 769,773, the Board held:"We conclude that in cases involvingthe issue of reasonable search,the obligation of a discrimi-natee to minimize his loss of earnings is satisfied if he makesreasonable efforts to find new employment which is sub-stantially equivalent to the position from which he was dis-charged and is suitable to a person of his background andexperience.The types of employment which fit this stan-dard will depend on the circumstances in each case."I findthat the job at Brown Shoe Companywas not substantiallysimilar to the position from which Phipps was dischargedand that,having made a reasonable search for desirable newemployment in the backpay period,Respondent did notsustain its burden of proving willful loss of earnings.Beverly CallisonBeverly Callison's back ay period began February 2,1967, and ended October 30, 1969, when she accepted rein-statement.Following her discharge by Respondent, Callison appliedfor work in many factories and stores in the area, as well astaking a Civil Service examination and applying for a jobwith the Fulton County Board of Education. However, shewas unsuccessful at obtaining work until the fourth quarterof 1967 when she was hired by Henry I. Siegal Company,Inc.,at its Tiptonville, Tennessee, plant. The evidenceshows that she left the area on or about May 12, 1967, tojoin her husband in Baton Rouge, Louisiana, and returnedon or about August 21, 1967. Inasmuch as there is no evi-dence that she made an effort to secure employment whilein Louisiana, I find and conclude that she took herself outof the labor market for that period and therefore her back-pay should be diminished for 13 weeks at $60.83 per week,or $790.79.Respondent argues that Callison's backpay should be fur-ther diminished during the time that she worked for H.I.S.in the fourth quarter of 1967 and the first quarter of 1968because of intermittent absenteeism occasioned primarilyby illness of herself or her child. I deny this contention forthe reasons expressed hereinabove in the case of Jo AnnBurcham. However, the record reveals that she left employ-ment with H.I.S. on May 16, 1968, to stay at home with her 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDchildren,27 and commencing June 1, 1968, had dental sur-gery which removed her from the labor market.28The record reflects that although she returned to work forH.I.S. on August 21, 1968, she was apparently available foremployment on July 26. I agree with Respondent that it isa reasonable inference that she did not return to work forH.I.S. until August 21 because of the fact that her childrendid not return to school until on or about August 20, 1968.I will therefore further diminish her backpay for that 3-weekperiod at $69.52 per week or a total of $208.56.For the fourth quarter of 1968 and the first quarter of1969, Callison was intermittently ill, but the record does notreflect absences over a long,continuous period as to war-rant diminution of backpay for the same reasons expressedrelative to her absences in the fourth quarter of 1967 and thefirst quarter of 1968.During the second quarter 1969, counsel for the GeneralCounsel concedes that Callison was unable to work for aperiod of 5 weeks and that accordingly $304.15 (60.83 times5) is to be subtracted from her total backpay. Similarly,counsel for the General Counsel admits "that Beverly Calli-son was not available for work in the area of Hickman,Kentucky, from July 19, 1969, when she left the area to joinher husband in Memphis, Tennessee, through August 30,1969, when she returned to Hickman, Kentucky. No back-pay is claimed for that period."29 Callison testified thatupon returning to the Hickman, Kentucky, area on or aboutAugust 30, 1969, she commenced looking for a job; howev-er, when asked if she went to H.I.S., she responded, "I don'trecall." The record reflects that H.I.S. had reemployed Cal-lison on every prior occasion when she sought employmentthere and I believe it to be a reasonable inference thatthey would have employed her on this occasion had sheapplied.30 I find that her failure to do so constitutes willfulloss of earnings and I will, consequently, allow only $120.56for the third quarter 196931LavadaMansfieldThis discriminatee's backpay period began February 2,1967, and ended May 29, 1965, when she refused rein-statement. However, counsel for the General Counsel doesnot claim any backpay for Mansfield after July 1, 1967,when she moved to Chicago, Illinois, to join her husband.As to her, therefore, we are only considering any backpaydue her for the first two quarters of 1967.Mansfield did not appear to testify at the hearing al-though subpoenaed by counsel for the General Counsel.32The record reveals that Mansfield was hired by Salant &Salant,Union City,Tennessee,on February 14, 1967, andremained in their employ to June 29, 1967.33Respondent contests the backpay due Mansfield on two27 Resp. Exh 11(b).28 Thespecification concedes thatBeverlyCalhson was unable to workfrom June 1, 1%8, throughJuly 26,1968, due tooral surgeryand that nobackpayis claimed for that period However, as the record reflects that sheleft her employmenton May16, 1 will diminishher backpay for the last 2weeksinMay1%8, at $6952 perweek,or a totalof $139 0429 Specification at p. 930 Counsel for Respondent indicatedby hisquestions thatCallison re-turned to work at H.I.S.on November25, 1969;however,Callison re-sponded,again,that she did not know whether that date was correct71This is computedas follows:She worked 3 weeksin Julyat a grossbackpay of $69.52 Thisamounts to $208.56 from which is subtracted $88interim earnings32 It is not altogether clear from the record whether Mansfieldpurposelydeclined tocomplywith the subpoena or whether she could notbe located.(Tr. p. 88.)33 See Resp.Exh. 19.grounds: (1) That she was absent from work for a period of42 hours during the course of her employment with Salant& Salant;and (2) that the backpay of any employee whofails to appear at a hearing should be held in escrow untilsuch employee "can be made to testify or at least until some.other method is adopted to enable employer to adequatelyinquire about matters which might mitigate the amount duehim and if this is not done within a reasonable time, theaward must be disallowed. (CitingN.L.R.B. v. Rice LakeCreamery Co.,365 F.2d 888 (C.A.D.C.).)34As to (1) above, the record reflects that Mansfield wasabsent intermittently because of illness of herself or herhusband. I have heretofore ruled that these kind of absencesare not properly deductible under the formula utilized forgross backpay in this proceeding. As to (2) above, the Boardheld inBrown and Root, Inc., supra,that there was no rulerequiring the General Counsel to produce all backpayclaimants for examination by Respondent, but rather thatthe burden is on Respondent to prove that a claimant will-ul)y incurredloss of earningsduring his backpay period,and that the General Counsel's function in this connectionismerely advisory and cooperativein assistinggenerally toassemble evidence. 35 In this case as in the cited one, counselfor the General Counsel was certainly diligent in attemptingto produce the discriminatees at the hearing. It appearsfrom the record that Mansfield was not dilatory in attempt-ing to secure work following her termination by Respon-dent, being hired by the interim employer on February 14.She worked continuously from that time until the end of thesecond quarter of 1967; i.e., the entire period for whichbackpay is claimed. Respondent was aware of her activitiesas reflected by the record of her employment at Salant &Salant (Resp. Exh. 19). Under all circumstances,I envisagelittle additional information which Respondent might se-cure if afforded an opportunity to examine Mansfield. Ac-cordingly, I find and conclude that the total amount due heras reflected in the specification is true and correct 36Frankie WilliamsFrankieWilliams' back ay period began February 2,1967, and ended February20,1967, when she refused rein-statement.The record reflects that Williams began an immediatesearch for alternate employment following her terminationby Respondent and secured work on February 13, 1967,at the HenryI.SiegalCompany, South Fulton, Tennessee.The specification reflects gross backpay of a $149.37 (2.4weeks at$62.24 per week) from which was deducted $56 as netinterim earnings(1week's pay), resulting in net backpay of$93.37. It was brought out by her testimony that she incurredtransportationexpenses of$1 a day in searching for interimemployment and in sharingexpensesgoing to and from herwork at H.I.S. It is well established that such transportationexpenses,whichare in excessof that which a discriminateeincurred while working with Respondent, may be appropri-ately deductedfromhernetinterimearnin gs 37However, no such expenses were claimed on behalf34Resp br. p 5533 132 NLRB at 495.36 If Mansfield cannot be located withinIyearfrom the date of depositof the moneyby Respondentwith the RegionalDirector,for the purpose ofmaking payment to her of thebackpay due, the money may bereturned toRespondent with the understanding that such return does not extinguishRespondent's backpay liability astoMansfield.Cf.Robert Haws Company,161NLRB 299, 30037 East Texas Steel Casting Company, Inc,116 NLRB 1336, 1341-42;General Teamsters Local439,IBT (Los Angeles-Seattle Motor Express),194NLRB No. 71 HICKMAN GARMENT COMPANY435of any discriminatee in the specification (on the apparentground ofde minimis),and I sustainedan objection byRespondent to the Charging Party's seeking to elicit testi-mony from subsequentwitnesseson this issue on thegrounds that the Charging Party had not, prior to the hear-ing, given notice or filed any pleadings in the case indicatingan intent to pursue such evidence. It seems to me that if theBoard'sRules and Regulationsrequire such specificity asabove noted in a respondent's answer in order to be effec-tive,fairnessand equity would require some prior notice bya charging party who desires to contest the accuracy orvalidity of the computations in the specification. Accord-ingly, I advised counsel for the Charging Party and counselfor the General Counsel that if a claim for expenses of thenature hereinabove set forth was desired to be made onbehalf of one or more of the discriminatees, I would allowan amendment to the specification to that extent and wouldgrant a postponement of the hearing for that purpose. Nosuch motion was ever made.38Under all circumstances, I find and conclude that the netbackpay due Frankie Williams is as set forth in the specifi-cation.RECOMMENDED ORDERit is ordered that the Respondent Hickman Garment Com-pany, its officers,agents, successors,and assigns, shall payto the employees involved in this proceeding, as net back-pay,39 the amounts set forth opposite their names:Laura Kaye (Katy) Adams $1,755.83Doris Aquino$3,324.38Claudia Bin$1,027.44Edward (Ed) Bing$1,460.09Peggy AnnBing(Cleek)$1,711.76Jo Ann Burcham (Burchman,sic)$ 392.28Beverly Callison$2,939.35Shirley Callison$246.69Geneva Duty$2,182.88Glenda Edgin$ 387.13Christine Levy$-0-Patricia (Pat) Lowery$2,127.29Jimmy McClure$ 542.60Lavaca Mansfield$ 230.88AliceMerryman$3,716.20Shelby Parnall$-0-Maycel Phip s$2,666.01Juanita (Nita) Stowe$ 296.36Frankie Williams$93.37Upon the basis of the foregoing findings and conclusions,38 CompareJourneymen Plasterers'Protective and BenevolentSociety ofChicago,Local 5(John P. PhillipsPlasteringCompany, Inc.),Case 13-CB-1235, 62 LRRM 1641, withWeinackerBros.,Inc.,166 NLRB 14.39 Interest is to be added at the rate of 6 percent per annum on therespective amounts of backpay, computed in themannerprescribed inIsisPlumbing & Heating, Co,138 NLRB 716. The net backpay awards are to bereduced by such tax withholdings as are required by Federal and state laws.